As filed with the Securities and Exchange Commission on February 23, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEVRO CORP. (Exact name of registrant as specified in its charter) Delaware 56-2568057 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1800 Bridge Parkway Redwood City, CA 94065 (Address of Principal Executive Offices) (Zip Code) 2014 Equity Incentive Award Plan 2014 Employee Stock Purchase Plan (Full title of the plan) Rami Elghandour Chief Executive Officer Nevro Corp. 1800 Bridge Parkway Redwood City, CA 94065 (Name and address of agent for service) (650) 251-0005 (Telephone number, including area code, of agent for service) Copies to: Anthony J. Richmond, Esq.
